                                                                                                              Form:defch11

                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan
                                           211 West Fort Street
                                             Detroit, MI 48226


                                            Case No.: 21−42617−mar
                                                  Chapter: 11
In Re: (NAME OF DEBTOR(S))
   Linear Mold & Engineering, LLC
   dba Linear AMS
   12163 Globe Street
   Livonia, MI 48150
Social Security No.:

Employer's Tax I.D. No.:
  82−2121877

                                     NOTICE OF MISSING DOCUMENTS

To the Debtor(s) and Debtor(s) attorney:

Notice is hereby given that the following documents(s) must be submitted on the most current official form as
mandated by the Judicial Conference of the United States within 14 days from the date the bankruptcy petition was
filed:

     Attachment to Voluntary Petition for                      Schedule C − Joint Debtor
     Non−Individuals Filing for Bankruptcy under
     Ch. 11
     Balance Sheet (Small Business Only)                       Schedule D
     Bankruptcy Petition Preparers Notice,                     Schedule E/F
     Declaration and Signature
     Cash Flow Statement (Small Business Only)                 Schedule G
     Chapter 11 Statement of Your Current                      Schedule H
     Monthly Income − Form 122B
     Credit Counseling Certificate                             Schedule I
     Credit Counseling Certificate − Joint Debtor              Schedule J
     Declaration About an Individual Debtor(s)                 Schedule J−2
     Schedules
     Declaration under Penalty of Perjury for                  Schedules A−J
     Non−Individual Debtors
     Declaration under Penalty of Perjury for                  Statement of Attorney for Debtor(s) Pursuant
     Debtor(s) without an Attorney                             to F.R.Bankr.P.2016(b)
     List of Equity Security Holders                           Statement of Financial Affairs
     Income Tax Return                                         Statement of Operation
     Initial Statement About an Eviction Judgment              Statement Regarding Authority to Sign and
     Against You                                               File Petition (Business Only)
     Schedule A/B                                              Summary of Assets and Liabilities
     Schedule C − Debtor                                       Tax ID
The missing document(s) must be filed on or before 4/12/21.




        21-42617-mar        Doc 20     Filed 03/29/21      Entered 03/29/21 11:56:51          Page 1 of 2
THIS IS THE ONLY NOTICE YOU WILL RECEIVE: If you fail to timely comply with the requirements set
forth above, the case may be dismissed.


Dated: 3/29/21
                                                        BY THE COURT



                                                        Todd M. Stickle , Clerk of Court
                                                        U.S. Bankruptcy Court




       21-42617-mar     Doc 20   Filed 03/29/21    Entered 03/29/21 11:56:51       Page 2 of 2
